UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September18, 2007 Hooper Holmes, Inc. (Exact name of registrant as specified in charter) New York 1-9972 22-1659359 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 170 Mt. Airy Road, Basking Ridge, New Jersey 07920 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908)766-5000 Not Applicable (Former names or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On September18, 2007, James Calver, President and Chief Executive Officer, and Michael Shea, Senior Vice President and Chief Financial Officer, of Hooper Holmes, Inc. (the “Company”) participated in the 2nd Annual A.G. Edwards Emerging Growth Conference held in New York City. A copy of their presentation to the attendees of that conference is attached to this current report on Form 8-K as Exhibit 99.1.A copy of the script of Mr. Calver’s remarks to the attendees of that conference is attached to this current report on Form 8-K as Exhibit 99.2. ExhibitNo. Description 99.1 99.2 Conference presentation on September 18, 2007 Script of Mr. Calver’s remarks on September 18, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hooper Holmes, Inc. Date: September26, 2007 By: /s/ William F. Kracklauer William F. Kracklauer Senior Vice President General Counsel and Corporate Secretary
